DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 21 July 2021. Presently, claims 1-20 are pending.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3 at line 1, “stationary support frame” should be corrected to --annular stationary support frame--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1 and 12 recite the limitation “the annular stationary support frame extending through the rotatable race.” As best understood by the Examiner, the specification does not disclose an embodiment that supports this limitation. In the disclosure, the only structure that passes through the rotatable race is the inner race 116, which is claimed separately from the annular support frame and is fixed to the annular stationary support frame (see claims 5, 7, 14, and 16).
Claim 3 recites the limitation “the stationary support frame is mounted circumferentially exterior to or circumferentially internal of the rotatable drum rotor.” The specification does not describe an annular support frame, which is continuous in the circumferential direction, being either internal or external in the circumferential direction relative to a rotor. It would only be possible to be exterior in the circumferential direction if there were interruptions or segments in the circumferential direction. On the left below, A is exterior to B in the radial direction. On the right below, A (the dot) is exterior to B (the dash) in the circumferential direction. This is only possible if B is discontinuous and not annular.
[AltContent: textbox (A)][AltContent: oval][AltContent: textbox (A)][AltContent: oval]
[AltContent: textbox (B)][AltContent: textbox (B)][AltContent: oval]


Claims 8 and 17 recite the limitation “the annular stationary support frame comprises one or more stationary arm members mounted to the non-rotatable support rather than having an annular configuration as illustrated in FIGS. 3-5, the stationary support frame 110 may include one or more stationary arm members 127 mounted or otherwise secured to the non-rotatable support casing 108.
The remaining rejected claims are rejected for their dependence on an unsupported claim.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite the limitation “the annular stationary support frame extending through the rotatable race.” The meaning of this limitation is not clear, rendering the claim indefinite. The specification does not appear to disclose an embodiment that supports this limitation, which has caused a 112(a) rejection, but further it is difficult to guess the intended meaning. Specifically, in the disclosure, the through the rotatable race is the inner race 116, which is claimed separately from the annular support frame and is fixed to the annular stationary support frame (see claims 5, 7, 14, and 16). For the purpose of examination, the limitation will be interpreted as “the annular stationary support frame overlaps with the rotatable race in the radial direction,” which is supported by Figs 3-5 and 7.
Claim 3 recites the limitation “the stationary support frame is mounted circumferentially exterior to or circumferentially internal of the rotatable drum rotor.” This limitation is unclear, rendering the claim indefinite. It is unclear how an annular support frame, which is continuous in the circumferential direction, can be either internal or external in the circumferential direction relative to a rotor. For the purpose of examination, the limitation has been interpreted as and may be corrected to --the stationary support frame is mounted radially exterior to or radially internal of the rotatable drum rotor.--
Claims 8 and 17 recite the limitation “the annular stationary support frame comprises one or more stationary arm members mounted to the non-rotatable support casing in an annular configuration.” It is unclear how one or more stationary arm members can be arranged in an annular configuration. In particular, in Remarks filed 21 July 2021, Applicant argues that Seda, which discloses a plurality of support arms 122 arranged around the circumference of a circle, does not meet the limitation “an annular stationary support frame.” According to the specification at [0031], the one or more stationary arm members are a different embodiment than the annular configuration: “rather than having an annular configuration as illustrated in FIGS. 3-5, the stationary 
Claim 13 recites the limitation “the annular stationary support frame forms an inner race of the bearing assembly.” Claim 16 depends from claim 13 and recites “the inner races of each of the plurality of roller bearings are fixed to the annular stationary support frame.” It is unclear how the inner races can be both fixed to the stationary support frame, which requires a separate component, and formed by the stationary support frame, which requires a unitary component. For the purpose of examination, the claim 13 limitation will be interpreted as though it incorporated the limitations of claim 16.
The remaining rejected claims are rejected for their dependence on an indefinite claim. Any rejections under 35 U.S.C. 102 or 35 U.S.C. 103 are made for the purpose of compact prosecution and are based on Examiner’s best understanding of the claims, as described above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinze (US 2,028,603).
Regarding claim 1, Heinze discloses:
 A gas turbine engine (p.1 col 2 lines 13-30, “buckets…combustion chamber…expanding force of these burning gases”), comprising:
a rotatable drum rotor (66 together with 62 and 60, p.3 col 2 lines 14-27) comprising a plurality of blades (buckets 65, p.3 col 2 lines 27-32) secured thereto, the plurality of blades extending radially inward from to-the rotatable drum rotor (see Fig 1);
a non-rotatable support casing (81, 80, p.4 col 2 lines 11-36) mounted radially outward of the rotatable drum rotor;
a rotor support system comprising a bearing assembly (68) positioned between the rotatable drum rotor and the non-rotatable support casing, the bearing assembly comprising, at least, an annular stationary support frame (79, p.4 col 2 lines 6-10, “ring” specifies that it is annular) and a rotatable race (75, see Figs 1 and 4, p.4 col 1 lines 58-65), the annular stationary support frame extending through the rotatable race (overlapping in the radial direction, see Fig 4), the rotatable race engaging the rotatable drum rotor at separate and discrete locations that are circumferentially spaced apart around the rotatable drum rotor (see Fig 4).
Regarding claim 12, Heinze discloses all elements of claim 1, and thus also anticipates claim 12.
Regarding claim 2, Heinze discloses:
the bearing assembly (68) is positioned at one or more axial locations (two locations: center of Fig 1 and top/right of Fig 1) along the rotatable drum rotor.
Regarding claim 3, Heinze discloses:
the stationary support frame is mounted circumferentially (interpreted as radially) exterior to… the rotatable drum rotor (see Fig 1, 68 and 79 are outboard of 66).
Regarding claim 4, Heinze discloses:
the rotatable race is defined by a plurality of rotatable roller bearings (wheels 75) circumferentially spaced apart about the rotatable rotor drum.
Regarding claim 11, Heinze discloses:
the rotatable drum rotor is part of a compressor section… of the gas turbine engine (combustor at 8, turbine buckets at 4 at left/bottom of Fig 1, p.1 col 2 lines 13-41, 65/66 is part of compressor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinze (US 2,028,603) as applied to claims 4 and 12 and in view of Heshmat (US 5,752,774).
 claim 5, Heinze does not disclose:
each of the plurality of roller bearings comprises an inner race, an outer race, and a plurality of rolling elements arranged between the inner and outer races.
Heshmat teaches:
a gas turbine engine backup bearing comprising rollers 24 to support a rotor, each roller comprising an inner race, an outer race, and a plurality of rolling elements arranged between the inner and outer races. The rollers support the rotor shaft at the outer race, and the inner race is a stub shaft fixed to the outer frame (see plates 30A, 30B). “Since the bearing bore diameter is always less than the roller diameter, the bearing DN values will always be less than those of a conventional rolling element auxiliary bearing or the other conventional auxiliary bearings described hereinbefore to accordingly result in increased life” (col 4 lines 13-32, DN is diameter times speed, and determines the lubrication needs and wear of the bearing, col 2 lines 13-17).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Heinze by replacing each of the wheels 75 of Heinze with rollers having an inner race comprising a stub shaft fixed to the outer frame, an outer race forming a roller, and rolling elements therebetween, as taught by Heshmat, to obtain the benefit of reduced DN number and increased bearing life.

claim 13, Heinze discloses:
the rotatable race is an outer race of the bearing assembly, the rotatable defined by a plurality of rotatable roller bearings (wheels 75) circumferentially spaced apart about the rotatable rotor drum.
Heinze does not disclose:
the annular stationary support frame forms an inner race of the bearing assembly (as written in claim 13), nor as claimed in claim 16:
the inner races of each of the plurality of roller bearings are fixed to the annular stationary support frame such that the inner races do not rotate with the rotatable drum rotor.
	Heinze discloses that the pintle or shaft 76 is unitary with the wheel 75 and rotates therewith (p.4 col 1 lines 58-75).
Heshmat teaches:
a gas turbine engine backup bearing comprising rollers 24 to support a rotor, each roller comprising an inner race, an outer race, and a plurality of rolling elements arranged between the inner and outer races. The rollers support the rotor shaft at the outer race, and the inner race is a stub shaft fixed to the outer frame (see plates 30A, 30B). “Since the bearing bore diameter is always less than the roller diameter, the bearing DN values will always be less than those of a conventional rolling element auxiliary bearing or the other conventional auxiliary bearings described hereinbefore to accordingly result in increased life” (col 4 lines 13-32, DN is diameter times speed, and determines the lubrication needs and wear of the bearing, col 2 lines 13-17).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Heinze by replacing each of the wheels 75 of Heinze with rollers having an inner race comprising a stub shaft fixed to the outer frame, an outer race forming a roller, and rolling elements therebetween, as taught by Heshmat, to obtain the benefit of reduced DN number and increased bearing life.
Regarding claim 14, the system of Heinze as modified by the rollers of Heshmat teaches:
each of the plurality of roller bearings comprises an inner race (Heshmat 28), an outer race (Heshmat 24), and a plurality of rolling elements (Heshmat 25) arranged between the inner and outer races.

Regarding claims 6 and 15, the engine of Heinze as modified by the rollers of Heshmat teaches:
the outer races of the plurality of roller bearings (roller 24 of Heshmat) define the rotatable race of the bearing assembly that rotates with the rotatable drum rotor.
Regarding claims 7 and 16, the engine of Heinze as modified by the rollers of Heshmat teaches:
the inner races (Heshmat stub shaft 28) of each of the plurality of roller bearings are fixed to the stationary support frame (see combination statement, such that the inner races do not rotate with the rotatable drum rotor.
Regarding claims 9 and 18, the engine of Heinze as modified by the rollers of Heshmat teaches:
the plurality of rolling elements correspond to ... ball rollers (see Heshmat Fig 1 at 25, Heshmat col 4 line 27 specifies SKF no. 618002Z, which is a ball bearing)….
Regarding claim 20, the engine of Heinze as modified by the rollers of Heshmat teaches:
the rotatable drum rotor is part of a compressor section… of the gas turbine engine (Heinze: combustor at 8, turbine buckets at 4 at left/bottom of Fig 1, p.1 col 2 lines 13-41, 65/66 is part of compressor).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heinze (US 2,028,603) in view of Heshmat (US 5,752,774) as applied to claims 5 and 14, and further in view of SMB Bearings (Full Ceramic Bearing Selection Guide, cited on the IDS).
Regarding claims 10 and 19, the engine of Heinze as modified by the rollers of Heshmat does not teach:
the plurality of rolling elements are constructed, at least in part, of ceramic.
SMB Bearing teaches:

COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Heinze as modified by the rollers of Heshmat by using full ceramic zirconia rolling elements, as taught by SMB Bearing, to obtain the benefit of reduced weight and improved high temperature performance.
Examiner’s Note
Allowability of claims 8 and 17 cannot be determined as they are rejected under 112(a) and 112(b). According to Examiner’s best understanding, the nearest prior art is Seda (US 2006/0093466) as applied in the Non-Final Rejection dated 26 April 2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745